PuaesoN, O. J.
The bill is fatally defective in this: it does *344not set up any 'primary equity, in aid of which, an injunction-is prayed, for; but seeks merely for an injunction restraining-all further proceedings,, at law, under the attachment; so, the only object is to obtain a perpetual injunction, and then the-matter is to stop ! 1! Except to stay waste, and prevent some irreparable injury, the writ of injunction is only granted as, ancillary, or in aid of, some primary equity, which the plaintiff seeks, by his bill, to- enforce.
This matter has, within- two or three last years, been so often before us, and has beeen so fully explained,, that we will, not again enter upon its discussion, or attempt any further explanation.
Pee CueiaM, Demurrer sustained and bill dismissed..